STATE OF VERMONT

                                 ENVIRONMENTAL COURT

                                              }
In re: Hartland Group, 237 North Ave. Project }              Docket No. 120‐6‐05 Vtec
        (Appeal of Bjerke, et al.)            }
                                              }

              Decision and Order on Cross‐Motions for Summary Judgment

       Appellants  Alan  Bjerke,  Valerie  Hockert‐Lotz,  Edward  Winant,  Annelein

Beukenkamp‐Winant, James Bumpas and Molly Bumpas, appealed from the decision of

the  Development  Review  Board  (DRB)  of  the  City  of  Burlington,  granting  Appellee‐

Applicant Hartland Group, LLC’s application for approval of a building housing twenty‐

five condominiums and a restaurant‐café at 237 North Avenue.  Appellants are represented

by Appellant Alan A. Bjerke, Esq.; Appellee‐Applicant is represented by Ronald A. Shems,

Esq.; and the City is represented by Kimberlee J. Sturtevant, Esq.



       The parties have moved for partial summary judgment on Questions 2, 3, 4, 8, 9 and

10  of  Appellants’  Revised  Statement  of  Questions.    A  related  application  for  Act  250

approval of this project was granted; the Act 250 land use permit was not appealed.  The

parties have also filed memoranda addressing the preclusive effect of the final Act 250

permit on the issues in this municipal appeal.  The following facts are undisputed unless

otherwise noted.

       Appellee‐Applicant proposes to redevelop an existing .65‐acre parcel1 of property,


       1
          The parcel as a whole encompasses an additional 0.05 acre strip of land on the
westerly  end  of the original parcel  (at  the top  of  the  cliff),  purchased  from  the  City in
September 2004.  However, a condition of the deed states that the additional parcel “will
not  be  used  to  calculate  allowable  density,  setbacks  or  lot  coverage  to  meet  zoning

                                                 1
currently improved with an existing 16,500 square‐foot commercial building, at 237 North

Avenue. Appellee‐Applicant proposes a twenty‐five‐unit condominium complex and a

forty‐seat  restaurant‐café.    Appellee‐Applicant’s  parcel  is  located  at  the  intersection  of

North Avenue and Berry Street in a Residential Medium‐Density zoning district in the

City’s “Old North End” neighborhood.

       The lot at 237 North Avenue is roughly rectangular, with the shorter dimension of

approximately2 ninety‐two feet fronting3 on the west side of North Avenue.  The next street

intersecting with the west side of North Avenue to the north of Berry Street is Sunset Court.

The northerly  lot line  of the project parcel is bordered  by  three residential  lots  having

frontage on Sunset Court.

       The southerly lot line of the project parcel is approximately 314 feet in length. It runs

for approximately 246 feet along the northerly side of Berry Street to the westerly side of

the intersection of Berry Street with Lakeview Terrace, where it makes an approximate

two‐foot jog to the north, and continues towards the west for approximately sixty‐eight feet

along the northerly side lot line of Appellants Hockert‐Lotz and Bjerke’s property.  The

parcel’s westerly lot line runs at an angle along the top of the cliff above the adjacent city‐



requirements  for  the  development”  of  the  original  0.65‐acre  lot.    Accordingly,  the
calculations set forth in this decision are based upon the 0.65‐acre lot rather than the full
0.7‐acre lot.
       2
           All distances are approximate by scale measurement from the reduced‐size plans
filed as exhibits to Appellee‐Applicant’s motion, and are used for descriptive rather than
for quantitative purposes.
       3
          The lot’s orientation to the other surrounding streets and adjacent parcels has
raised an issue, posed by Question 3 of the Statement of Questions, as to whether each of
the property’s other lot lines should be treated as a front, a side or a rear lot line, for the
purposes of determining which setback requirements are applicable to the new portions
of the project.  See discussion of Question 3, at pp. 13–16, below.

                                                 2
owned property to connect with the northerly lot line.

        As shown on the lot coverage calculations submitted by Appellee‐Applicant on

sheet L1 of the proposed plans, the existing building and its associated paved and gravel

parking lot cover approximately 89% of the .65‐acre parcel.   As shown on sheet E‐1 of the

proposed plans, the existing building itself is approximately 91ʹ in width, set back at a slant

approximately sixteen to twenty feet from the easterly lot line (the property’s frontage on

North Avenue).  The existing single‐story building extends westerly at a shallow angle to

the lot line, approximately 146 feet along Berry Street to the entrance to the parking lot,

very  close  to  the  southerly  lot  line.    The  existing  building  is  located  very  close  to  the

northerly  lot  line  as  well.    The  remaining  segment  of  the  existing  building  extends

approximately a further sixty feet westerly, but only occupies approximately the northern

half  of  the  western  side  of  the  property.    Some  of  the  parking  area  to  the  west  of  the

existing building is paved, while the remainder is surfaced with gravel; the parking area

occupies most of the remaining lot area not covered by the existing building structure.  A

chain link fence surrounds the southerly and westerly sides of the parking lot, access to

which is controlled by a gate.

        The property of Appellants Bjerke and Hockert‐Lutz is adjacent to the southerly lot

line of the project property as that line extends westerly from the corner of Berry Street and

Lakeview Terrace.  The northerly side of their house nearly abuts their northerly lot line.

The other Appellants own property on Sunset Court. The property of Appellants Winant

and Beukenkamp‐Winant is located at the westerly end of Sunset Court, adjacent to the

northerly  lot  line  of  the  project  property.    Their  existing  detached  garage  abuts  the

northerly lot line of the project property.  The property of Appellants Bumpas is located

easterly of the Winant property on Sunset Court, also adjacent to the northerly lot line of

the project property.  Their existing attached garage also nearly abuts the northerly lot line

of the project property. 

                                                   3
       The original building on the property, a 2,600 square‐foot two‐story portion of the

existing building nearest the northeast corner of the project property, was constructed in

1923.    By  1928,  the  building  had  been  expanded  for  use  as  an  automobile  dealership,

extending  across  the  entire  North  Avenue  frontage  and  towards  the  west  along  Berry

Street, with room for some parking along North Avenue in front of the building.  The

building was in use as an automobile showroom and repair facility.   The original auto

showroom contained a stepped, parapeted gable roof, which remains intact, as does the

remainder of the original service garage on the North Avenue side of the property. The

original auto showroom had two large windows facing North Avenue on the ground floor

showroom level, and a third window centrally located on the second floor above the door,

all of which remain in place at the present time.  Some of the other windows facing North

Avenue and Berry Street have been bricked in, but windows along Berry Street near the

intersection with Lakeview Terrace, and near the intersection with North Avenue have

been left in place.  The third addition to the building extended the building westerly and

added a loading dock on the westerly end of the building, and installed a parking lot with

access near the intersection of Berry Street and Lakeview Terrace.

       The automobile dealership operated at the property through the adoption of zoning

in  Burlington  in  1971.    In  1979,  the  property  obtained  zoning  approval  to  establish  a

printing plant in the building, which also may have continued to house4 a tire retail use.

Some of the large display windows were bricked in at approximately this time.  Between

1979 and 1986, zoning approvals were issued to change the tire retail use to a piano retail

use, to authorize the operation of a professional audio retail and repair business use in the


       4
           It  is  difficult  to  determine  which  of  the  uses  operated  in  the  building
simultaneously  or  successively,  as  the  parties  have  only  provided  the  1991  and  1995
permits and the decision on appeal.  However, the permit history prior to 1987 does not
appear to be material to any issues in the present appeal.

                                                4
building, and to convert the printing company use to a screen printing and graphic supply

business use.

       In  1987,  an  importing  and  wholesale  business  known  as  Cornell  Trading,  Inc.,

dealing  in  clothing  and  household  furnishings,  bought  the  building  and  was  granted

zoning  approval  to  operate  its  business  in  a  portion  of  the  building,  including  its

administrative  office  and  its  distribution  warehouse  functions.    At  that  time,  Cornell

Trading,  Inc.,  applied  for  approval  to  use  approximately  50%  of  the  building  for  its

business.  In 1990, zoning approval was issued for an antiques cooperative use in the space

formerly used for the screen printing and graphics business, to install landscaping and

fencing, and to remove the front yard parking.  

       In 1991, the importing and wholesale business obtained what the DRB referred to

as “conditional use approval for the conversion of an existing commercial use to another,”

to expand the importing and wholesale business use to utilize the entire building, setting

certain hours of operation, a limit of sixteen on‐site employees, and other limitations.  In

1995, the business obtained what the DRB referred to as “conditional use for modifications

to the existing business operation,” addressing the hours of operation, the locking of the

Berry Street gate, increasing the number of employees to a maximum of forty, screening

of the neighboring property, and the use of the Berry Street loading door.

       The existing importing and wholesale use of the building ceased5 on June 23, 2004.

       In the present application, Appellee‐Applicant proposes to expand the building’s

footprint towards the west,  and to convert the property’s use to a mixed‐use building

containing twenty‐five residential condominiums and an associated garage, and a forty‐




       5
          The §20.1.6(d) deadline for the resumption of the nonconforming use was the
subject of an extension issued by the Zoning Administrator on June 17, 2005, to expire on
June 22, 2006.   See analysis at Question 8, pages 20‐22 below.

                                               5
seat restaurant‐café.  The resulting building is designed to have a ground6 floor that fills

the footprint of the building, with three separate three‐story segments each having two

stories above the ground floor, so that the building has the appearance and mass of three

smaller buildings above the ground floor.

       The ground floor is designed to have a 12,500‐square‐foot parking garage in the

central portion of the building, including room for household storage units assigned to the

residential  units,  for  bicycle  racks,  and  for  the  garbage  storage  for  the  building.    An

elevator for the central portion of the building is accessible from the garage or from a

pedestrian entrance from Berry Street.  Vehicular access to the garage is from Berry Street,

but  much  closer  to  North  Avenue  than  is  the  current  access  to  the  parking  lot  for  the

existing building.  The ground floor of the project is designed to have a 2,247‐ square‐foot,

forty‐seat restaurant‐café on the North Avenue (easterly) end of the building, in the oldest

portion of the original building.  The restaurant‐cafe’s design incorporates the original floor

slab and exterior walls of the automobile dealership showroom, with the interior space

designed to resemble the style of the showroom.  All the large front display windows of

the former showroom are proposed to be restored as windows, removing the brick fill

installed in the late 1970s during the conversion of the building’s use to a printing plant.

On  the  ground  floor  of  the  westerly  end  of  the  proposed  building,  three  single‐story

condominium  units  are  proposed,  with  ground  floor  patios  facing  west  towards  Lake

Champlain.

       Above the ground floor, the project is designed to have the appearance of three



       6
           The  plans  and  memoranda  submitted  by  Appellee‐Applicant  use  the  terms
“ground floor” and “first floor” to refer to the lowest floor of the proposed building; this
decision only uses the term “ground” floor, to avoid confusion.  No basement space is
proposed  although  a  stormwater  retention  tank  is  proposed  to  be  installed  below  the
ground floor of the garage portion of the building. 

                                                 6
separate building segments  containing the twenty‐two remaining condominium units.

The eastern building segment, above the restaurant‐café, will contain four two‐bedroom

condominium units on the second floor and three two‐bedroom units on the third floor.

The  middle  building  segment,  above  the  garage,  will  contain  eight  two‐bedroom

condominium units, four on the second floor and four on the third floor.  The western

building segment will contain six two‐bedroom condominium units over the three ground

floor units: three on the second floor and three on the third floor, as well as a two‐story,

two‐bedroom condominium unit on the second and third floors over the westerly end of

the  garage.    A  second  Berry  Street  entrance  near  the  intersection  of  Berry  Street  with

Lakeview Terrace provides access for the western residential units, and a second elevator

provides access to the units on the upper floors.   The extent to which any of the units are

proposed  to  have  access  to  roof‐top  patios  does  not  relate  to  the  issues  on  summary

judgment, but may be an issue for trial.

       Appellee‐Applicant proposes to restore the front part of the building, facing North

Street, to the appearance of the original automobile showroom facade, to be converted to

use for the restaurant‐café.  The easterly wall of the building will remain in place and be

restored to resemble its original appearance with the addition of windows and doors, as

will  the  northerly  wall  from  the  northeast  corner  to  the  westerly  end  of  the  original

automobile showroom building, and the southerly wall from the southeast corner to the

entrance to the new garage. 

       Appellee‐Applicant  proposes  to  retain  the  masonry  elements  of  the  original

automobile showroom building, and the Vermont redstone exterior base of the existing

building.  The existing concrete slab floor will be preserved in the space to be converted to

the restaurant‐café.  Below the proposed garage, the existing floor will be excavated to

install a stormwater retention tank, and then restored in its original location.  Portions of

the southerly wall of the existing building lack an adequate foundation; that wall will be

                                                 7
reconstructed in its present location and appearance, except to install the garage entrance

and to install ventilation openings to provide air circulation in the proposed parking garage

in place of some of the original windows.  Three sections of the southerly wall, totaling

approximately twenty‐five linear feet, will be lowered in height from that of the existing

building by approximately three‐and‐a‐half feet to accommodate the new construction.

The westerly walls and the roof of the existing building will be removed to accommodate

the new residential construction proposed to extend westerly of the end of the existing

building, and above the roof of the existing building.

       As proposed, the lot coverage of the existing building plus paved and unpaved

parking areas and walkways  on the property is approximately 25,228 square feet, which

is proposed to be reduced to 22,329 square feet.  The portion of the lot coverage represented

by the footprint of the building itself is proposed to increase from 15,394 square feet to

21,117 square feet.

       The setbacks of the existing building as to the lot line facing North Avenue are less

than the 25ʹ setback required as a front yard setback for a commercial structure or the 20ʹ

required for a residential structure on a “Collector Street” in the RM district (Tables 5‐D

and 5‐E).  The setbacks of the existing building as to the lot line facing Berry Street are less

than the 25ʹ setback required as a front yard setback for a commercial structure or the 15ʹ

required for a residential structure on a “Local Street” in the RM district (Tables 5‐D and

5‐E).  The setback of the existing building measured to the northerly lot line is at most a

foot or two, less than the setback required as to a side lot line in the RM district.  §5.3.5.

       The existing building is non‐conforming as to the setbacks along Berry Street and

North Avenue, and as to the northerly side lot line.  As proposed, the northerly wall, to the

west of the westerly end of the original automobile showroom, will be rebuilt because its

wooden frame has deteriorated so that its materials cannot be reused.  Along the ground

floor, the northerly wall is proposed to be rebuilt in its existing location in the area of the

                                               8
storage units in the garage, but otherwise will be pulled back from the northerly lot line to

make it more conforming with the side setback requirements.  The upper stories of the

middle  and  westerly  building  segments  and  the  third  floor  of  the  easterly  building

segment, are proposed to be constructed at a distance from the northerly lot line so as to

meet  the  side  setback  requirements.    The  southerly  wall  of  the  new  construction  is

proposed to be set back from the lot line approximately 15 feet.



Question  2  of  Appellants’  Statement  of  Questions:  Adaptive  Reuse  and  Residential
Conversion

       The density allowed for the project depends on whether it qualifies for consideration

under  §5.2.6(b)  of  the  Zoning  Ordinance.    Unless  otherwise  provided,  density  in  the

Residential Medium Density zoning district is limited to twenty7 dwelling units8 per acre.

§3.1.4(b)  and  Table  5‐B.    Section  5.2.6  provides  exceptions  to  the  maximum  allowable

density that may be approved by the DRB, and hence this Court, to encourage what is

entitled ‘elderly housing’ (§5.2.6(a)) and ‘adaptive reuse’ (§5.2.6(b)) in the City’s residential

zoning districts.



       7
             Under  the  inclusionary  zoning  (affordable  housing)  provisions  of  the  Zoning
Ordinance, a qualifying project in this zoning district may be entitled to a 20% density
bonus, making the maximum density 24 dwelling units per acre.  §14.1.14. However, it
appears that Appellee‐Applicant is relying on §5.2.6(b)(2) instead for the density of this
project.
       8
          Section 5.2.4 provides that, for the purposes of density calculations, each 1,500
square feet of nonresidential gross floor area not contained within the dwelling units or the
hallways, stairwells and elevators serving the dwelling units is to be counted as a dwelling
unit.  Under §5.2.3 fractions below 5/10 are rounded down.  The parties have not addressed
whether the restaurant‐café should be counted or has been counted for density purposes
as a dwelling unit.  Please be prepared to discuss this issue at the telephone conference
scheduled in the final paragraph of this decision.

                                               9
       Section  5.2.6(b)  contains  different  adaptive  reuse  provisions  applicable  to  the

different residential districts.  Section 5.2.6(b)(1), applicable to the low density residential

districts, allows an increased density for “residential development” involving the “adaptive

reuse or residential conversion” of existing nonresidential structures, including but not

limited to commercial structures and carriage barns, but not for any new construction.

Sections 5.2.6(b)(3) and (4), applicable to the high density residential districts, allow an

increased density for “residential development” involving the rehabilitation of existing

nonresidential structures “to a residential use,” and, in a limited area of the residential high

density  district,  allow  an  even  higher  density  for  the  redevelopment  of  an  existing

nonresidential property for residential use, specifically allowing new structures and certain

specified nonresidential uses on the ground floors of the new structures.  

       In the residential medium density districts, §5.2.6(b)(2) allows an increased density

of  forty  units  per  acre  for  “residential  development”  involving  the  “adaptive  reuse  or

residential  conversion  of  existing  nonresidential  structures”  and  allowing  “any  new

construction  on  the  same  lot  ancillary  to  the  rehabilitation  of  such  nonresidential

structures,” provided that the lot coverage does not exceed 80%.  The parties do not dispute

that  the  proposed  lot  coverage  of  the  project  does  not  exceed  80%.    Accordingly,  if  it

satisfies the other requirements in §5.2.6(b)(2), the project would be eligible for a density

of twenty‐six units based on the 0.65‐acre lot size.  (Twenty‐eight units would have been

allowed based on a 0.7‐acre lot size, but see footnote 1 above.)

       Appellants make three arguments that the project does not qualify for the density

allowed by §5.2.6(b)(2).  First, despite the proposed project’s twenty‐five residential units,

they  argue  that  the  existence  of  the  restaurant‐café  in  the  same  building  prevents  the

proposal from being considered as a “residential” development or “residential conversion,”

that is, that §5.2.6(b)(2) does not allow only a portion of an existing nonresidential building

to  be  converted  to  residential  use,  leaving  a  portion  to  continue  as  a  preexisting,

                                                 10
nonconforming use.  Second, Appellants argue that the proposal should not be considered

to be “reuse,” due to the large proportion of the old building’s elements proposed to be

replaced, rebuilt or removed.  Finally, Appellants argue that the proportion of proposed

new construction is too large to be considered as “ancillary” to the rehabilitation of the

existing structure.

        Adaptive reuse is a term that is not defined in the Zoning Ordinance.  If it were used

ambiguously in the Ordinance, the Court could take evidence from experts in the field of

historic preservation as to the meaning of the phrase as a term of art in the field of historic

preservation,  and  could  take  evidence  to  determine  whether  the  phrase  had  been

consistently interpreted and applied by the zoning and planning staff or the DRB in the

past.    Interpretation  of  the  bylaws  by  the  zoning  board  and  the  zoning  staff  can  be

determinative in a close case, depending on the rationale for the decision and whether the

interpretation has been consistent.   In re Maple Tree Place, 156 Vt. 494, 500 (1991); In re

Appeal of Korbet, 2005 VT 7, ¶10; 178 Vt. 459, 462 (2005), but see In re Kisiel, 172 Vt. 124,

135–36, n. 6 (2000).   

        However, the term “adaptive reuse” is not used ambiguously in §5.2.6(b), especially

when viewed in the context of the municipal plan.  Zoning ordinances are adopted to carry

out the provisions of the municipal plan, which are not otherwise directly enforceable.

Kalakowski v. John A. Russell, 137 Vt. 219, 225–26 (1979).  Because a fundamental function

of the zoning ordinance is to carry out the municipal plan, municipal plan provisions do

provide the context for the administration or interpretation of the zoning ordinance. See,

e.g., Appeal of Baribault, et al., Docket No. 165‐9‐98 Vtec (Vt. Envtl. Ct., May 30, 2000), slip

op. at 8;  Appeals of Perrine, et al., Docket No. 221‐12‐03 Vtec (Vt. Envtl. Ct., Nov. 30, 2004),

slip op. at 6. 

        From the use of this phrase in the historic preservation section of the 2001 Burlington

Municipal Development Plan (the Plan), it is apparent that the phrase “adaptive reuse”

                                               11
refers to the conversion of existing buildings so that they may be used for purposes other

than  those  for  which  they  were  originally  built.    The  vision  statement  of  the  Historic

Preservation section of the Plan notes that the Plan envisions Burlington as a city that “has

preserved its historic legacy through careful planning and quality design by encouraging

adaptive  re‐use  and  respectful  infill  development.”    Plan  at  IV‐1.    That  is,  the  Plan

encourage reuse of the City’s existing buildings, together with development of scattered

vacant properties, that respects the character of the surrounding existing buildings.  The

Plan also cites “restoration, adaptive reuse, and renovation” of buildings as an effective

economic  development  strategy,  referring  to  examples  of  non‐residential  as  well  as

residential adaptive reuse of historic buildings.  Plan at IV‐6. 

       With  respect  to  the  housing  needs  of  the  City,  the  Plan  also  encourages  new

residential use of existing buildings.  In the Housing Action Plan section of the Plan, one

of the action items is to “[e]ncourage the appropriate reuse of buildings for mixed‐use

including residential,” while another is to assess “underdeveloped” properties located in

residential zoning districts for “suitability of housing development.”  Plan at IX‐12.   

       Although the concept of adaptive reuse in the Plan covers the renovation and reuse

of  existing  buildings  for  nonresidential  as  well  as  residential  purposes,  in  the  present

appeal this Court need only consider the use of the term in §5.2.6(b)(2).  Section 5.2.6(b) of

the Zoning Ordinance only addresses adaptive reuse and renovation of buildings in the

context  of  encouraging  more  residential  development  in  the  City’s  residential  zoning

districts by providing greater density.  Nothing in the structure of §5.2.6(b) as a whole, or

in §5.2.6(b)(2) specifically, precludes an owner from continuing an existing nonconforming

use in a portion of an existing building, while converting the remainder of the building to

a conforming residential use.    

       In the project proposed in the present application, neither the fact that much of the

northerly wall of the old building has deteriorated and must be rebuilt, nor the fact that the

                                                12
roof and the westerly wall must be removed to attach or incorporate the new construction,

takes the proposed project out of the ambit of §5.2.6(b)(2).  It would be an absurd result for

§5.2.6(b)(2)  on  the  one  hand  to  encourage  the  rehabilitation  of  existing  buildings,  the

conversion  of  those  buildings  to  conforming  residential  use,  and  the  addition  of  new

construction for that purpose, and yet to prevent the removal of the building elements

necessary to make the rehabilitation safe for future use, or make the new construction

possible at all.   

        Similarly, as long as the new construction falls within the increased density allowed

by  §5.2.6(b)(2), and because the new construction is all for the residential portion of the

project, the proposed new construction is not too extensive to be considered to be ancillary

to the rehabilitation of the existing structure for residential conversion.  Unlike the term

”accessory,” which is defined as and carries a connotation of ‘incidental’ or ‘subordinate’

to the principal use or structure to which it is being compared, the requirement that the

new construction be “ancillary” only requires that it be related to or supportive of the

rehabilitation of the existing structure.  If it had to be subordinate to or smaller than the

existing structure, it would have made surplusage of the former 175% limitation (and the

amendment removing that limitation), which would be a disfavored construction of the

ordinance.  Judicial Watch, Inc. v. State, 2005 VT 108, ¶14; In re Dunnett, 172 Vt. 196, 199

(2001) (“[w]e will not construe [a statute] in a way that renders language pure surplusage”)

(internal citations omitted).   That is, if the new construction had to be smaller than the

rehabilitated  existing  building,  the  ancillary  newly‐constructed  units  could  not  have

exceeded 100% of the units contained in the rehabilitated structure, much less have reached

175% of the units contained in the rehabilitated structure.



Question 3 of Appellants’ Statement of Questions: Setback Requirements

        Appellants argue that the proposed project does not meet the setback requirements

                                                13
of the Zoning Ordinance on the westerly side of the building and on the southerly side

adjacent to Appellants Hockert‐Lotz and Bjerke’s property.  

        The parties do not dispute that the project satisfies the setback requirements of the

ordinance along the North Avenue (easterly)  frontage.  They agree that the easterly lot line

is a “front” lot line and that the front setback for the building’s three stories satisfies the

exception in §5.3.6(h) for front yard setbacks, which allows it to encroach into the front

yard provided that it does not exceed the existing front yard setback.  That section renders

the project subject to design review and a determination of compatibility with adjoining

properties, which remain for the hearing on the merits.

        The parties do not dispute that the project satisfies the setback requirements of the

ordinance along the northerly lot line.  They agree that the northerly lot line is a side lot

line,  that  the  existing  building  is  built  almost  to  the  lot  line  and  the  upper  stories  are

stepped back to meet the required ten percent of lot width for a side setback. 

        The parties do not dispute that the project satisfies the setback requirements of the

ordinance along the portion of the southerly lot line with frontage on Berry Street.  That is,

they agree that at least that portion of the southerly lot line is a “front” lot line and that the

front setback satisfies the exception in §5.3.6(h) for front  yard setbacks.  However, the

parties dispute which setback requirements are applicable to the westerly lot line and to

the southerly lot line west of the intersection of Berry Street with Lakeview Terrace.

        The project lot is a corner lot, as it abuts two streets, North Avenue and Berry Street,

at their intersection.  §30.1.2 (definition of “Lot, corner”).  As a corner lot, the lot has more

than one front yard, one facing North Street and one facing Berry Street.  §5.3.5(a).  

        Although the Court understands Appellants’ intuitive argument that the portion of

the southerly lot line that does not front on Berry Street should be treated as a side yard

where it abuts the side yard of the Bjerke lot, such an approach is not consistent with the

express definition of the term front yard in §30.1.2 of the Zoning Ordinance.  Moreover,

                                                   14
such an approach would conflict with the City Zoning and Planning staff’s and DRB’s

consistent interpretation of the Zoning Ordinance, which is entitled to deference in a close

case.  In re Kisiel, 172 Vt. 124, 133 (2000) Appeal of Korbet, 2005 VT 7, ¶10; 178 Vt. 459, 462

(2005); see also Levine v. Wyeth, 2006 VT 107, ¶¶30–31; Chevron U.S.A., Inc. v. Natural

Res. Def. Council, 467 U.S. 837, 844 (1984).

       Section 30.1.2 defines “front yard” as  “the open, unoccupied space extending across

the full width of the lot and lying between the street9 line of the lot and the nearest line of

the building” (emphasis added).  Under that definition, the full southerly lot line must be

treated as a front yard under the ordinance, requiring a fifteen‐foot front setback across the

full width of the lot for any new construction not satisfying the  §5.3.6(h) exception.  Table

5‐D.  The fifteen‐foot “front” setback therefore applies to the southerly side of the westerly

building segment, adjacent to the Bjerke side lot line.

       The westerly lot line of the project lot adjoins a steep embankment on City‐owned

land.  Appellants argue that this yard should be treated as a rear yard, requiring a setback

of 25% of the ninety‐foot lot width, or 22½  feet.  Table 5‐C.  Appellee‐Applicant argues that

the westerly yard is a side yard, for which the setback is required to be 10% of the lot

width, not to exceed twenty feet.

        Section 5.3.5 states that corner lots have more than one front yard, and that side

yards extend back from the front yard, between the property line and the nearest point of

the building “to the rear yard or rear lot line.” While the Zoning Ordinance might have

been clearer if §5.3.5 had specified that, for corner lots with more than one front yard, the

corresponding side yards intersect, or extend from the front yard to the “opposite” lot line

rather than the “rear” lot line, we must construe an ordinance to avoid an absurd result.



       9
        The term “street” is defined in §30.1.2 to include the entire width of the public way
between property lines, making the “street line” of a lot its property line.  

                                               15
Will v. Mill Condominium Owners’ Ass’n, 2004 VT 22, ¶15, 176 Vt. 380, 387–88 (2004).  To

avoid the absurd result of a “front” and a “rear” lot line being adjacent to and forming a

corner with one another, the lot line adjacent to a front lot line must be construed to be a

side lot line and not a rear lot line.  See also definition of “yard, side”in §30.1.2.  That is, the

necessary consequence of the Ordinance’s definition of corner lots as having more than one

front yard is that each side yard extends from its adjacent front lot line or front yard to the

opposite lot line, which in the present case is also a side lot line.10

       Even if the definition of side yard were considered to be ambiguous in the case of

a corner lot, in interpreting an ambiguity the Court is charged both with resolving any

ambiguity in favor of the landowner, In re Weeks, 167 Vt. 551, 555 (1998), and with giving

weight to the interpretation by the administrative body charged in the first instance with

the implementation of the ordinance.  In re Kisiel, 172 Vt. 124, 133 (2000).  Using these rules

of construction to apply the Zoning Ordinance as a whole to the configuration of the lot in

the present case, we determine that the westerly lot line defines a side yard.  Thus, the

required setback from the westerly lot line11 is a side setback of 10% of the lot width, not

to exceed twenty feet.



Question 4 of Appellant’s Statement of Questions: Parking Requirements and Waiver


       10
             This  interpretation  is  also  consistent  with  this  Court’s  prior  consideration  of
corner lots under the City’s Zoning Ordinance, however, the configuration of the lots in
those cases did not present the same issue with regard to the side lot lines as in the present
case.  See In re: Appeal of Comi, Docket No. 95‐6‐04 Vtec, slip op. at 2 (Vt. Envtl. Ct., Mar.
14, 2005); In re: Appeal of Green Mountain Habitat for Humanity, Docket No. 19‐1‐02 Vtec,
slip op. at 5 (Vt. Envtl. Ct., Dec. 12, 2002).
       11
          No party disputes that the setback should be measured from the property line of
the former 0.65‐acre parcel, rather than from the additional property acquired from the
City, due to the limiting language in that deed.  See footnote 1, above.

                                                 16
       Appellee‐Applicant’s project proposes the construction of a ground floor parking

garage.  The plans for the garage depict thirty parking spaces, including two handicapped‐

accessible spaces.  Appellee‐Applicant proposes to dedicate two parking spaces within the

garage to the restaurant use.  Appellee‐Applicant characterizes the garage as having thirty‐

nine spaces, including nine so‐called tandem spaces, intending to assign the tandem spaces

so that nine of the units would be allocated two parking spaces each.  The nine tandem

spaces are not shown on any graphic exhibit submitted to the Court in connection with the

present motions.  Appellee‐Applicant also proposes to provide bicycle parking within the

garage both for the residents and for customers of the restaurant‐café.

       Under §10.1.5 of the Zoning Ordinance, a change or expansion of use of a structure

requires that the parking requirements of the Ordinance be met.  Absent any applicable

waiver, Table 10‐A of  the Ordinance requires two parking spaces for each of the twenty‐

five condominium units.  The parties agree that the condominiums therefore require fifty

spaces, absent any waiver.

       With regard to the restaurant‐café, one parking space is required for every four

restaurant seats, for a total of ten spaces on that basis for the proposed forty‐seat restaurant.

In addition to those ten spaces, footnote 3 to Table 10‐A of the Ordinance requires one

parking space for every seventy‐five square feet of restaurant floor area without seats but

intended for patron use.  In addition to the parking spaces, for the restaurant use §10.1.9

and Table 10‐B require one loading space at least 250 square feet in area for each 3,000 feet

of gross floor area or part thereof.

       Based on these provisions, Appellants argue that eight additional parking spaces are

needed for the restaurant‐café (because of additional space needed for non‐seated patrons,

including  both  indoor  space  (estimated  at  150  square  feet)  and  outdoor  patio  space

(estimated  at  425  square  feet)).  Appellants  also  argue,  but  without  an  accompanying

calculation of gross floor area, that two loading spaces are required for the restaurant, for

                                               17
a total of sixty‐eight parking spaces and two loading spaces.  Appellee‐Applicant’s waiver

request is based upon the calculation that a total of sixty spaces are required for the project,

without regard to the loading space requirement.

       Material facts are in dispute as to how much restaurant floor area without seats is

intended for patron use and whether any of the outdoor patio in front of the building

should be counted as restaurant floor area, as well as whether a gross floor area calculation

would  require  a  second  off‐street  loading  space  for  the  restaurant.    Material  facts  are

therefore in dispute as to the number of parking spaces and loading spaces that would be

required for the project absent any waiver.

       Pursuant to §§10.1.19 and 10.1.20, Appellee‐Applicant requests a waiver of twenty‐

one parking spaces (thirty‐five percent of its view of the parking space requirements for

the project) if the tandem spaces were to be included, or a waiver of thirty parking spaces

(fifty percent of its view of the parking space requirements for the project), if the tandem

spaces  are  not  included,  as  well  as  a  waiver  of  the  loading  space  requirement  under

§§10.1.19 and 10.1.20. 

       Section 10.1.19 allows the DRB, and hence this Court, to reduce any of the parking

requirements  to  the  extent  that  an  applicant  can  demonstrate  that  the  regulation  is

unnecessarily stringent for reasons of unique use times, shared or dual use, the availability

and projected use of alternate modes of transportation, and/or  an anticipated reduction in

vehicle ownership in connection with the construction of affordable housing.  The grant of

a  parking  waiver  is  limited  to  no  more  than  50%  of  the  required  spaces,  except  that

§10.1.20 provides for a greater waiver for, in pertinent part, affordable housing units and

off‐street loading spaces.

       Section  10.1.16  allows  single  detached  dwellings  and  duplexes  to  have  tandem

parking spaces.  Under that section, other parking facilities must “be designed so that each

motor vehicle may proceed to and from the parking space provided for it without the

                                                18
moving of any other motor vehicle.” 

       Appellee‐Applicant  argues  that  §10.1.19  allows  the  Court  to  waive  the  tandem

parking restriction, but that it has provided sufficient parking spaces without counting the

tandem  spaces  to  meet  the  requirements  of  the  ordinance,  with  the  available  waivers.

When §10.1.19, regarding parking waivers, is read together with §10.1.20, regarding limits

on parking waivers, which refers to the percentage of the number of required spaces that

may be waived, it is apparent that parking waivers are only available with regard to the

required numbers of different types of spaces, and not to their configuration or safe design.

Accordingly, the tandem parking restriction may not be waived.  In any event, material

facts are in dispute, or at least have not been provided to the Court, as to the location of the

proposed tandem spaces or the maneuvering path by which the vehicles could reach any

particular spaces within the garage structure. 

       Material facts also remain in dispute as to whether the factors to be considered in

§§10.1.19  and  10.1.20  show  that  the  parking  requirements  otherwise  applicable  to  the

project are unnecessarily stringent in this case, and therefore justify a waiver.  In particular,

material facts are in dispute, or have not been provided in connection with the motions, to

support any determination by the Court as to the projected use of alternate transportation

modes, including walking, bicycling, and the use of public bus transportation, the level of

anticipated reduction in vehicle ownership in connection with the four affordable housing

units proposed in this project, or the shared or dual use of any of the spaces as between the

condominiums and the restaurant patrons.  

       Material facts have not been provided regarding the number of parking spaces on

North Avenue and Berry Street not used by neighborhood residents, and available for

either the residents or the restaurant patrons of the proposed project, or whether any of

those spaces should be considered in connection with the waiver of any of the parking

spaces or loading spaces otherwise required by the project.    

                                               19
       Accordingly, the issues of the number of parking and loading spaces required for

the building absent any waiver, and whether the project qualifies for the waiver of any of

the required spaces, remain for trial.



Question 8 of the Statement of Questions, whether the proposed project complies with
§20.1.6 of the Zoning Ordinance relating to non‐conforming uses

       As to the residential use, the proposed project is a conforming use in the district; that

is,  it  is  an  allowed  use  if  it  meets  the  standards  for  approval  in  the  ordinance.    The

enlargement  of  the  building  for  additional  residential  use  is  covered  by  §20.1.7  and  is

permissible so long as it does not create any new dimensional or parking noncompliance.

It will not create any new dimensional noncompliance.  Resolution of whether it will or will

not create any new parking noncompliance depends on whether it qualifies for a parking

waiver and, if so, how many spaces may be waived.

       That leaves only the issue of whether the conversion of the front of the existing

building to a 2,247‐square‐foot restaurant‐café with forty seats meets the provisions of

§20.1.6(c)  for  a  change  in  a  nonconforming  use.    Section  20.1.6(c)  provides  that  a

nonconforming use may not be altered in use except to an allowed use, unless it qualifies

for approval under §5.1.8.  Section 5.1.8 allows the DRB, and hence this Court, to approve

a change from one nonconforming use to another if the new use meets the requirements

for conditional use approval, and is “less harmful or detrimental to the neighborhood than

the existing use.”

       According to Appellee‐Applicant, the prior nonconforming use of the building for

a commercial import business and its distribution warehouse ceased on June 23, 2004.

Under §20.1.6(d) a nonconforming use could not have been re‐established in the building

if that use had been discontinued for more than a year, that is, by June 22, 2005, except if

the Zoning Administrator extended that time for another year as provided in §20.1.6(f).  


                                                  20
       The application for the present proposal was filed on January 31, 2005, and revised

in  February  of  2005.    The  Design  Advisory  Board  reviewed  it  at  its  February  15,  2005

meeting and suggested further revisions.  Appellee‐Applicant submitted revised plans

aimed at addressing the Design  Advisory Board recommendations.  The  DRB initially

reviewed the proposal at its March 22, 2005 meeting, and recessed the public hearing to

allow Appellee‐Applicant additional time to address certain items.  On April 4, 2005, the

Conservation  Board  reviewed  the  project’s  stormwater  and  erosion  control  plans  and

effects of the project on the view of the City from the waterfront.

       On  May  4,  2005,  Appellee‐Applicant  applied  for  an  extension  of  the  §20.1.6(d)

deadline.  Meanwhile, the DRB held a further public hearing on May 31, 2005.  It  issued

combined minutes of the meeting and findings of fact for the decision in a written decision

dated June 10, 2005, granting major impact and design review approval of the project,

which  it  described  as  “a  proposed  25  residential  unit  adaptive  reuse  of  an  existing

commercial structure at 237 North Avenue and associated site improvements, including

the conversion of part of the building to a restaurant/café.”  The Zoning Administrator

granted an extension of the §20.1.6(d) deadline on June 17, 2005, extending the deadline to

June 22, 2006,  based on  Appellee‐Applicant’s good faith efforts  towards  approval  of  a

project “that utilizes the non‐conforming status of this property.”  Appellants’ appeal of

the DRB decision was filed on June 24, 2005 and forwarded to the Court which received it

on June 27, 2005.  

       Any delay in resuming any approved nonconforming use of the building since the

appeal was filed has been due to litigation brought by parties with standing to oppose

construction, and not to any lack of good‐faith efforts on the part of Appellee‐Applicant to

pursue its permit for the proposed project.  The filing of this appeal therefore tolled the

expiration of the extended abandonment or discontinuance period.  See Preseault v. Wheel,

132 Vt. 247, 253 (1974); see also Nat’l Waste Managers, Inc. v. Anne Arundel County, 763

                                                21
A.2d 264, 279–280 (Md. Ct. Spec. App. 2000).

       Material facts are disputed as to whether the proposed restaurant‐café satisfies the

requirements  of  §5.1.8;  that  is,  whether  it  meets  the  requirements  for  conditional  use

approval, as well as whether it is less harmful or detrimental to the neighborhood than the

prior commercial use.  These issues remain for trial.



Question 9 of the Statement of Questions, whether the proposed project complies with
§5.3.1 relating to dimensions of the proposed buildings

       Section 5.3.1 refers applicants to Table 5‐C regarding the regulations for each district

pertaining to lot coverage, setbacks, minimum lot size, and building height.

       The  parties  do  not  appear  to  dispute  any  issues  regarding  minimum  lot  size,

building height, or lot coverage.  The disputed setback issues were argued with respect to

Question 3.

       Accordingly, although the parties did not move for summary judgment on Question

9,  they  should  be  prepared  to  state  at  the  telephone  conference  scheduled  in  the  final

paragraph  of  this  decision  whether  any  issues  remain  from  Question  9  other  than  the

setback issues addressed in Question 3.



Question 10 of the Statement of Questions ‐ whether the 2004 amendment of §5.2.6 of the
Zoning Ordinance was unconstitutional “spot zoning”

       Appellants argue that a 2004 amendment to the Burlington Zoning Ordinance,  ZA

#2004‐01, which had the effect of enabling the proposed density of Appellee‐Applicant’s

project,  constituted  improper  “spot  zoning”  in  violation  of  the  equal  protection

requirement of the 14th Amendment to the United States Constitution. 

       A so‐called ‘adaptive reuse’ provision has been present in the Zoning Ordinance for

over thirty years.  On May 28, 2004, the Burlington City Council approved an amendment


                                                22
to  §5.2.6(b)(2)  of  the  Zoning  Ordinance,  which  was  the  then‐existing  ‘adaptive  reuse’

exception  to  the  maximum  density  provisions  applicable  to  the  Residential  Medium‐

Density zoning district.  As in the present section, the former §5.2.6(b)(2) allowed a density

of up to forty units per acre for adaptive reuse or residential conversion projects, provided

that lot coverage did not exceed 80%; however, it also contained the additional limitation

requiring that the “number of ancillary newly‐constructed units shall not exceed [175%]

of the units contained in the rehabilitated structure(s).”  §5.2.6(b)(2)(B) (amended May 28,

2004).

         Zoning enactments are entitled to a presumption of validity. In re Letourneau, 168

Vt. 539, 544 (1998); Galanes v. Town of Brattleboro, 136 Vt. 235, 240 (1978).  To determine

whether a zoning amendment constitutes illegal “spot zoning” as it relates to a specific

parcel  of  land,  the  Vermont  Supreme  Court  applies  the  following  four‐factor  test:  (1)

whether the use of the affected parcel is very different from the prevailing use of other

parcels in the area; (2) whether the area of the affected parcel is small; (3) whether the

classification is for the benefit of the community or only to provide a specific advantage to

a particular landowner; and (4) whether the change in the zoning classification complies

with the municipality’s plan.   Granger v. Town of Woodford, 167 Vt. 610, 611 (1998); Smith

v. Town of St. Johnsbury, 150 Vt. 351, 361‐62 (1988).

         The zoning amendment at issue in the present case differs from one which singles

out a particular parcel to change its use classification to one more favorable to a particular

landowner or developer.  While it appears that this particular zoning amendment was

prompted by problems brought to the City’s attention at a meeting between the City and

Appellee‐Applicant regarding the present project, the zoning amendment itself does not

change the use classification of this or any particular parcel.

         Rather, the 2004 amendment removed one limitation from an exemption already in

the Zoning Ordinance.  The potential for additional residential units due to the removal of

                                               23
that limitation was applicable to any proposed adaptive reuse or residential conversion

project  that  might  have  been  proposed  within  any  of  the  City’s  Residential  Medium‐

Density Districts.  The City’s evidence suggests that forty‐nine properties were potentially

affected by this amendment.  Although Appellants contest this number, they do not contest

that the amendment applied to at least fifteen to twenty properties in the City’s various

Residential‐Medium Density districts.  Thus, the fact that it may have been this particular

proposal which prompted the introduction of the zoning amendment does not amount to

illegal ‘spot zoning’ because the proposed zoning amendment applies generally within the

Residential‐Medium Density districts, as was the case in In re: Appeal of Wilkens, Docket

No.  E96‐051  (Vt.  Envtl.  Ct.,  Aug.  23,  1996)  (creation  of  Historic  Inn  use  category  in

connection with the Willard Street Inn), and not only to this property.  See also Williams,

et al. v. Village of Woodstock, Docket No. S 168‐94 Wrc (Windsor Superior Ct., Nov. 28,

1997).

         Nor does the amendment amount to spot zoning under any of the other criteria.

Most  importantly,  removal  of  the  175%  limitation  benefits  the  community  in  that  it

increases needed residential units as provided in the Municipal Development Plan; it does

not provide a specific advantage only to this particular landowner.  In addition, the land

area  of  the  fifteen  to  forty‐nine  potentially  affected  parcels  is  not  particularly  small.

Moreover,  removal  of  the  175%  limitation  allows  more  parcels  to  be  converted  to

residential use in residential zoning districts, making the use of the affected parcels by

definition similar to the prevailing use of other parcels in the various Residential‐Medium

Density districts.  In that respect, the amendment is also consistent with the general goal

of zoning to eliminate or reduce nonconforming uses.  In re Casella Waste Mgmt., Inc., 2003

VT 49, ¶9; In re Gregoire, 170 Vt. 556, 558 (1999).

         To the extent  that an adaptive reuse project may also allow the conversion of a

nonconforming use to a different nonconforming use in the district, that aspect of such a

                                                 24
project  would  not  have  been  affected  by  the  amendment;  that  is,  it  would  have  been

allowed or not allowed under §5.1.8, without regard to the removal of the 175% limitation.

       Moreover,  to  the  extent  that  the  City’s  Municipal  Development  Plan  promotes

adaptive reuse and residential conversion as a vehicle to eliminate nonconforming uses,

to convert existing structures to more conforming uses, and  to increase the amount of

housing  available  in  the  City,  removal  of  the  175%  limitation  complies  with  the

municipality’s plan. See 2001 Municipal Development Plan §§ I‐2, I‐5, IV‐6, and discussion

at p. 12, above. 



Preclusive Effect of Act 250 Permit

       During the pendency of these motions, the District Commission granted an Act 250

Land Use permit for the project, and no party appealed that decision.  Appellee‐Applicant

argues that because the same parties participated before the District Commission and did

not appeal, that their lack of appeal of the Act 250 issues should have preclusive effect on

the similar municipal issues in the present appeal.  An administrative decision can have

preclusive effect on a judicial proceeding if the administrative body was acting in a judicial

capacity and it resolved disputed issues of fact properly before it, which the parties had an

adequate opportunity to litigate.  Trickett v. Ochs, 2003 VT 91, ¶10–11, 176 Vt. 89, 93–94

(2003); Sheehan v. Dep’t of Employment and Training, 169 Vt. 304, 305, 308 (1999).

       There is no question that certain of the issues in the municipal case overlap with

issues concluded by the Act 250 case.  This overlap was the reason that the Court had

planned  to  consolidate  the  two  appeals  and  hold  a  single  evidentiary  hearing  to  take

evidence in both cases.  However, although the underlying evidence may have warranted

a single hearing if the Act 250 permit had been appealed, the standards applicable to the

proposal from the Zoning Ordinance are not the same as the standards that were required

to  be  applied  by  the  District  Commission,  with  the  exception  of  the  requirement  of

                                               25
§13.1.6(j)  that  the  project  “be  in  substantial  conformance  with  the  city’s  municipal

development plan.”  On the Act 250 criteria other than Criterion 10, the fact that the District

Commission made determinations regarding, e.g., the adequacy of parking, or the lack of

undue  adverse  effect  on  traffic  or  aesthetics,  does  not  have  a  preclusive  effect  on  the

resolution  of  the  analogous  issues  in  the  municipal  appeal,  because  the  applicable

standards are different.       However, with regard to the municipal issue of “substantial

conformance with” the municipal development plan, the standard the District Commission

was required to apply was whether the project is “in conformance with” the City’s plan.

10 V.S.A. §6086(a)(10).  As in the municipal case, the burden of proof was on the applicant.

The issue was resolved by a final decision in the Act 250 proceeding, and it was the same

parties who had a full and fair opportunity to litigate it before the District Commission.

Applying preclusion to that issue is fair.  In re Central Vermont Pub. Serv. Corp., 172 Vt.

14, 20 (2001), cited in Trickett v. Ochs, 2003 VT 91 at ¶10.  Accordingly, Appellants’ failure

to appeal the issuance of the Act 250 permit has preclusive effect on Question 1 of the

Statement of Questions, concluding it in favor of Appellee‐Applicant.



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

summary judgment is GRANTED in favor of Appellee‐Applicant as to Question 2 of the

Statement  of  Questions.    As  to  Question  3  of  the  Statement  of  Questions,  summary

judgment is GRANTED in favor of Appellee‐Applicant.  As to Question 4 of the Statement

of Questions, summary judgment is GRANTED in favor of the City and Appellants in that

the prohibition against tandem spaces cannot be the subject of a waiver, but summary

judgment is otherwise DENIED as material facts are in dispute.  As to Question 8 of the

Statement of Questions, summary judgment is GRANTED in favor of Appellee‐Applicant

in  that  the  prior  nonconforming  use  was  not  abandoned,  but    summary  judgment  is

otherwise DENIED as material facts are in dispute.  As to Question 10 of the Statement of

                                                 26
Questions, summary judgment is GRANTED in favor of the City and Appellee‐Applicant.

       As to the relationship between the unappealed Act 250 permit and the municipal

permit  on  appeal  here,  preclusive  effect  is  granted  on  the  question  of  whether  the

application  complies  with  the  municipal  plan,  and  accordingly  summary  judgment  is

GRANTED in favor of Appellee‐Applicant as to Question 1 of the Statement of Questions.



       A telephone conference is scheduled for December 20, 2006 (see enclosed notice) to

schedule the hearing on the merits on the remaining issues in this appeal.  The parties

should be prepared to discuss whether any issues remain for trial as to Article 5 of the

Zoning Ordinance relating to use (Question 7 of the Statement of Questions) and whether

any issues remain for trial as to Question 9 of the Statement of Questions, other than the

setback issues that are the subject of Question 3.  Please be prepared to discuss the amount

of time needed for the remainder of the hearing, the parties’ and witnesses’ availability

from January 2, 2007 through February 14, 2007 and from mid‐March through mid‐May

of 2007, and whether mediation would be useful (to be scheduled between now and the

earliest  date  of  trial)  now  that  several  legal  issues  have  been  resolved  by  summary

judgment.



       Done at Berlin, Vermont, this 14th day of December, 2006.




                             _________________________________________________
                                   Merideth Wright 
                                   Environmental Judge



                                              27